

EXHIBIT 10.2


FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT
 
THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREMEENT (this “Amendment”) is
entered into as of May 1, 2008 by and among Bison Capital Australia, L.P., a
Delaware limited partnership (“Purchaser”), on the one hand, and General Finance
Corporation, a Delaware corporation (“GFN”), GFN U.S. Australasia Holdings,
Inc., a Delaware corporation (“GFN (US)”), GFN Australasia Holdings Pty Ltd, a
company organized under the laws of Australia (“GFN Holdings”), and GFN
Australasia Finance Pty Ltd, a company organized under the laws of Australia
(“Company”), on the other hand.


RECITALS


A. Purchaser, GFN, GFN (US), GFN Holdings and Company entered into that certain
Securities Purchase Agreement dated September 13, 2007 (the “Agreement”).


B. Each of the parties hereto desires to amend the Agreement as set forth
herein, and desires that, except as set forth in this Amendment, the Agreement
shall remain in full force and effect.


NOW THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Agreement (without regard to
this Amendment).


2. Amendment. The Agreement is hereby amended as follows on and as of, and only
upon, the date hereof:


(a) The definition of “Permitted Expenses” set forth in Section 1.1 of the
Agreement is amended and restated as follows:“’Permitted Expenses’ means
payments of up to $1,500,000 in any 12-month period made by the GFN (US)
Entities to GFN and/or a GFN Related Entity for administrative, expenses,
overhead charges, support charges and similar expenses; provided, that if at any
time GFN or a GFN Related Party acquires or establishes another business or
company, Permitted Expenses in any 12-month period shall be multiplied by the
Reduction Percentage on a prospective basis. For purposes of the foregoing, the
"Reduction Percentage" shall be that percentage obtained by dividing the
revenues of the Covered Business by the total revenues of GFN (determined on a
consolidated basis in accordance with GAAP); provided that Permitted Expenses
shall never be less than US $750,000. Payments on debt owed to GFN and/or the
GFN Related Parties, and dividends and distributions to GFN (US) stockholders
with respect to their shareholdings, are not expenses included in Permitted
Expenses so long as (x) such debt or shares are, in each case, issued with the
approval of Purchaser (to the extent such approval is required hereunder), and
(y) such debt or shares were not issued in consideration of the forgiveness,
payment or deferral of administrative expense payments, reimbursements or
distributions made by any GFN (US) Entity to GFN or any GRN Related Entity.”


--------------------------------------------------------------------------------


 
EXHIBIT 10.2


3. References. All references in this Amendment to “Amendment,” “herein,”
“hereof,” or terms of like import referring to the Amendment or any portion
thereof are hereby amended to refer to the Agreement as amended by this
Amendment.


4. No Implied Amendments. Except as expressly provided herein, the Waiver is not
being amended, supplemented, or otherwise modified, and the Waiver shall
continue in force and effect in accordance with its terms.


5. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original but all such counterparts together
shall constitute but one and the same agreement.


6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (and not the law of conflicts) of the State of
California.

2

--------------------------------------------------------------------------------


 
EXHIBIT 10.2
 
[SIGNATURE PAGE TO FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT]


IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused this Amendment to be executed on its behalf by a representative duly
authorized, as of the date first above written.
 
GENERAL FINANCE CORPORATION,
a Delaware corporation
 
By
   
John O. Johnson
Chief Operating Officer

 
BISON CAPITAL AUSTRALIA, L.P.,
a Delaware limited partnership
 
By:
BISON CAPITAL AUSTRALIA GP, LLC,
its general partner



By:
   
Douglas B. Trussler
Managing Member



GFN U.S. AUSTRALASIA HOLDINGS, INC.,
a Delaware corporation
 
By
   
John O. Johnson
Chief Operating Officer

 
GFN AUSTRALASIA HOLDINGS PTY LTD
 
By:
 
           John O. Johnson, Director

 
By:
 
           Robert Allan, Director


3

--------------------------------------------------------------------------------


 
EXHIBIT 10.2
 
GFN AUSTRALASIA FINANCE PTY LTD
 
By:
 
           John O. Johnson, Director

 
By:
 
           Robert Allan, Director

 
4

--------------------------------------------------------------------------------


 